Title: To George Washington from Benjamin Shaw, 23 March 1781
From: Shaw, Benjamin
To: Washington, George


                  
                     Sir,
                     Beverly March 23rd 1781.
                  
                  Nothing it is possible to illustrate, would induce me to trouble your Excellency at this time, but my present circumstances; I please myself therefore in appearing more favorable, than I otherwise could do, in my request for a resignation of a Lieutenancy in Colonel Tupper’s Regiment.  To solicit for a thing of this nature, is sufficiently painfull, allowing my resignation granted without the least censure; consequently I beg, as my error (if one) is not the effect of choice, but force, that I may obtain the former and escape the latter, by which you confer a favor that will ever call for the warmest prayres for your health, prosperity, and increase of honor.
                  Perhaps you will answer, that this requisition should have been made previous to my leaving Camp, which I grant, had I known the events that have transpired since, but they are of such a complexion as human nature could not then investigate; accordingly I entreat this resignation to bare date the day I left Westpoint (which was the first of January) as I am not desireous of receiving pay will not in actual service, not only for the purpose of guarding against calumny but also from weightier considerations.
                  Since I am already inveloped in a scene of perplexities nearly insupportable, I earnestly wish they may not be inhanced, by a desire for me to make this request personally—It will but occasion a great journey, and a heart felt Trial in taking leave of my military friends.  In wishing you a continuance & increase, of worldly falicity, I beg leave to assure you, that I am, and ever will be, with the highest respect and gratitude Your Excellency’s most obedient & humble servant
                  
                     Benjn Shaw
                  
               